Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED OFFICE ACTION
       This Office Action is in response to the papers filed on 03 August 2022.

      CLAIMS UNDER EXAMINATION
Claims 6-7, 10, 19, 22-32 and 38-40 are pending. Claims 6-7, 10, 27-32 and 38-40 have been examined on their merits. 

 PRIORITY
      A certified translation of the foreign application has not been provided.


WITHDRWN REJECTIONS
The previous rejections made under 35 U.S.C. 103 have been withdrawn due to claim amendment.

MAINTAINED REJECTION



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-7, 10, 27-32 and 38-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6 has been amended to recite “a common cell culture medium”. The metes and bounds of a common cell culture medium are unclear. While the Instant Specification provides examples of common cell culture medium, an explicit definition of a “common” medium, or its chemical components, is not disclosed. It is unclear what formulations are encompassed by the term “common”. All dependent claims are included in this rejection. Appropriate correction is required. For the purposes of examination, any media disclosed in the prior art that is used to culture a cell is broadly interpreted to be a common cell culture medium. 

APPLICANT’S ARGUMENTS
The arguments filed on 03 August 2022 are acknowledged. The Applicant argues “the specification describes a common culture medium, and contents container therein (Ser, Gly, Glu, Arg, sugars (glucose))” at paragraphs 30, 37 and 46. The Applicant argues the specification provides examples of common culture media. The Applicant argues that a person of skill in the art would understand the metes and bounds of a common culture media.

EXAMINER’S RESPONSE
The Applicant argues the Instant Specification defines a culture medium at paragraphs 30, 37 and 46. Examiner notes [0030] recites the inventive culture media “can be the same as those for common cell culture media (for example, Dulbecco’s modified eagle’s medium (DMEM), MEM culture media (e.g., a7 MEM, MEM [Hank’s BSS]), RPMI culture media (e.g., RPMI 1640), F12 culture medium, StemPro34, and mTeSR1)”. Paragraph [0037] recites “some examples” and lists trade names of commercially available culture mediums. Paragraph [0047] recites “for example” and lists trade names of commercially available culture mediums. While the Instant Specification discloses examples, a definition is not provided. The metes and bounds of the term “common” are unclear. Therefore the arguments are not persuasive.

NEW GROUNDS OF REJECTION
The arguments made in the response filed on 03 August 2022 are acknowledged. New grounds of rejection have been necessitated by claim amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 39 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 39 contains the trademark/trade names Dulbecco’s modified eagle’s medium, RPMI culture media or F12 culture media.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a culture medium and, accordingly, the identification/description is indefinite.


                                     Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 6-7, 10, 27-31 and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Hattori et al. (previously cited; Method For Purifying Cardiomyocytes or Programmed Cardiomyocytes Derived From Stem Cells or Fetuses. US20090275132) in view of Mitcheson et al. (previously cited; Cultured adult cardiac myocytes: Future applications, culture methods, morphological and electrophysiological properties, Cardiovascular Research: 39 (1998) 280-300) and HiMedia (Medium 199. pages 1-2, 2011).

Hattori et al. teach a method of purifying cardiomyocytes from a cell mixture at a high degree of purification ([0017]). Hattori discloses “the inventors of the present invention conducted an exhaustive study for the compositions of various kinds of culture medium in order to construct a system for efficiently producing cardiomyocytes derived from embryonic stem cells” ([0018]). The disclosed method can be used to purify cardiomyocytes from adult stem cells ([0026]). The art teaches differentiation of embryonic stem cells is “induced” to produce cardiomyocytes ([0052]). As evidenced by the instant specification, an embryonic stem cell is a pluripotent stem cell ([0002]). Examiner notes the art teaches the presence of “non-cardiomyocytes” that are selected to undergo cell death ([0019]). Therefore the art teaches inducing differentiation from pluripotent stem cells to cardiomyocytes to produce a mixture comprising cardiomyocytes and non-cardiomyocytes as recited in claim 6.

Hattori discloses “events” that can be used to efficiently produce cardiomyocytes ([0018]-[0026]). The art teaches the described selection method is used to select the cells of interest by culturing the cell mixture under the condition to which the cardiomyocytes are physiologically resistant, and therefore, is referred to as “physiologically resistance-based selection method” ([0063]). The art teaches the use of “a low-serum supplemented condition”, which refers to the condition where the level of the serum or the serum component is limited to less than 10% ([0066]). Examiner noes serum is not an amino acid. The present inventors found that, when the levels of the serum components contained in the culture medium are limited to less than 10% as compared to the levels of the serum components in the culture medium generally used in the art, the non-cardiomyocytes undergo cell death, while the undifferentiated mesoblast cell, the programmed cardiomyocytes and the cardiomyocytes can survive in the culture medium ([0066]).

Hattori discloses when the culture medium is deprived of sugar, non-cardiomyocytes undergo cell death. Hattori studied an alternative substrate which can preferentially provide the cardiomyocytes with an energy other than sugar. Hattori teaches selection of cardiomyocytes by culturing under sugar-free conditions ([0037]), or less than 1% sugars ([0065]). Hattori teaches it is effective to supplement the culture medium with a lactic acid (Lactate, 0.1-5 mM), a combination of an aspartic acid (20-100 mg/L) and a glutamic acid (20-100 mg/L), or a pyruvic acid (0.5-5 mM), or any combinations thereof in place of the sugars ([0071] [0072]). Examiner notes the Instant Specification teaches “by stating that a cell culture medium is supplemented with pyruvate, it is meant that the cell culture medium to be used is supplemented with pyruvate (pyruvic acid)” ([0111]). Therefore the pyruvic acid taught by Hattori reads on pyruvate. It is of note Figure 8 discloses culturing under a sugar-free and lactic acid-supplemented condition for selection of cardiomyocytes. 

While Hattori teaches culturing in a culture medium where the serum component is limited to less than 10%, the art does not teach culturing in a medium containing less than 5% glutamine. 

Mitcheson reviews methods of culturing cardiomyocytes (see title; Abstract). Mitcheson teaches “the basic, ‘‘non-supplemented’’ medium routinely used to culture adult heart cells is bicarbonate buffered Medium” (page 283, right column, last complete paragraph). Medium 199 “contains all amino acids except glutamine, vitamins, CaCl2, 1.8; NaCl, 116; Na acetate, 0.6; NaHPO , 1; KCl, 5.3; MgSO , 0.8” (page 283, right column, “Culture Medium” section). Examiner interprets “except glutamine” to mean no glutamine is present.

In the section titled “Medium changes”, Mitcheson teaches serum and glutamine free conditions do not support cell division, avoiding the problems of contamination of myocyte cultures by rapidly dividing non-myocytes” (page 284, right column, third paragraph). Examiner notes serum is not an amino acid. Therefore Mitcheson teaches culturing in cell culture medium that contains no glutamine to prevent contamination of myocyte culture with dividing non-myocytes.

Hi Media discloses a Medium 199 (product code AT094). The art teaches Medium 199 was developed in 1950 (page 1, left column, first paragraph). Therefore it is broadly interpreted to be a common cell culture medium. The art teaches AT094 is Medium 199 with Earle's salts, 25mM HEPES buffer and L-glutamine (see page 1).  The art teaches it contains 100 mg/ml glutamine (see page 1, right column).

HiMedia teaches a common Medium 199 cell culture medium that contains glutamine. As set forth above, Mitcheson teaches Medium 199 with all amino acids except glutamine. Therefore the medium disclosed by Mitcheson has a glutamine content that is less than 10% of a common cell culture medium. Mitcheson does not teach any other amino acids are reduced.

Hattori teaches a method of selecting cardiomyocytes by culturing in medium containing low serum. It would have been obvious to combine the teachings of Hattori and Mitcheson by culturing a mixed population of cardiomyocytes and non-cardiomyocytes in a cell culture medium with a glutamine content that is less than 10% of a common cell culture medium. One would have been motivated to do so since Mitcheson teaches culturing in medium containing no serum and no glutamine. Mitcheson teaches serum and glutamine free conditions do not support cell division, avoiding the problems of contamination of myocyte cultures by non-myocytes. One would have had a reasonable expectation of success since Mitcheson teaches cardiomyocytes can be cultured without glutamine. One would have expected similar results since both references are directed to cardiomyocyte cultures. It would have been obvious to culture in a media that contains pyruvate that is void of glucose. One would have been motivated to do so since Hattori teaches these conditions can be used to purify cardiomyocytes from stem cells. One would have had a reasonable expectation of success culturing with a media comprising pyruvate that is sugar free Since Hattori teaches these are conditions that can successfully be used to select for cardiomyocytes. Claim 6 is rendered obvious (claim 6).

Hattori teaches the use of embryonic stem cells (supra). The instant specification identifies embryonic stem cells as “pluripotent stem cells” (see [0002]). Therefore claims 7 and 27 are included in this rejection (claims 7 and 27).

Hattori teaches cells can be selected for 24 hours under a low serum condition ([0078]). Therefore claim 10 is included in this rejection (claim 10).

Hattori suggests the use of induced pluripotent stem cells (supra). Therefore claim 28 is included in this rejection (claim 28).

Hattori teaches the use of embryonic stem cells (supra). Therefore claim 29 is included in this rejection (claim 29).

Hattori discloses when the culture medium is deprived of sugar, non-cardiomyocytes undergo cell death. Hattori studied an alternative substrate which can preferentially provide the cardiomyocytes with an energy other than sugar. Hattori teaches it is effective to supplement the culture medium with a lactic acid (Lactate, 0.1-5 mM), a combination of an aspartic acid (20-100 mg/L) and a glutamic acid (20-100 mg/L), or a pyruvic acid (0.5-5 mM), or any combinations thereof in place of the sugars ([0071] [0072]). Therefore Hattori teaches lactate supplemented medium. 
Claim 30 is included in this rejection (claim 30). 

Hattori teaches pyruvate supplemented medium ([0072]). Therefore claim 31 is included in this rejection (claim 31). 

Hattori teaches the use of human embryonic stem cells (see [0053]). Therefore claim 38 is included in this rejection (claim 38).

Hattori discloses identifies RPMI 1640 (hence, an RPMI culture medium) as a medium generally used in the art ([0064]). Therefore claim 39 is included in this rejection (claim 39).

As set forth in the rejection of claim 6 above, Hattori discloses culturing under sugar free conditions. Hattori identifies glucose as a sugar ([0064]). Hattori teaches in the preferred embodiment, the term “a low-glucose-supplemented condition” means that the cell mixture is cultured in the culture medium in the absence of the sugars above or in the culture medium in which the level of sugars is limited to less than 1% as compared to the level of sugars in the culture medium used for the differentiation induction. In the present invention, it is desirable to eliminate glucose, among others, as much as possible from the culture medium. Therefore a culture medium that contains less than 10% glucose is rendered obvious. Claim 40 is included in this rejection (claim 40).

Therefore Applicant’s Invention is rendered obvious as claimed.

APPLICANT’S ARGUMENTS
The arguments made by Applicant in the response filed on 03 August 2022 are acknowledged. The Applicant argues the references do not teach or suggest inducing cell death of undifferentiated stem cells with inducing cell death of cardiomyocytes by performing cell culture in a medium wherein a glutamine content and a sugar content are reduced and lactate, pyruvate and/or fatty acid are supplemented. The arguments state the inventors surprisingly found that “by performing cell culture in culture media that are supplemented with a  fatty acid, lactate or pyruvate, free of sugar, and free of glutamine in the amino acid profile, undifferentiated stem cells can be induced to undergo cell death and consequently cardiomyocytes can be “selectively picked up”.
The Applicant asserts even if there was a reason to combine the references, there is not reasonable expectation of success.

EXAMINER’S RESPONSE
The arguments are not persuasive. New grounds of rejection have been set forth above. Hattori discloses when the culture medium is deprived of sugar, non-cardiomyocytes undergo cell death. Hattori studied an alternative substrate which can preferentially provide the cardiomyocytes with an energy other than sugar. Hattori teaches selection of cardiomyocytes by culturing under sugar-free conditions ([0037]), or less than 1% sugars ([0065]). Hattori teaches it is effective to supplement the culture medium with a lactic acid (Lactate, 0.1-5 mM), a combination of an aspartic acid (20-100 mg/L) and a glutamic acid (20-100 mg/L), or a pyruvic acid (0.5-5 mM), or any combinations thereof in place of the sugars ([0071] [0072]). Examiner notes the Instant Specification teaches “by stating that a cell culture medium is supplemented with pyruvate, it is meant that the cell culture medium to be used is supplemented with pyruvate (pyruvic acid)” ([0111]). Therefore the pyruvic acid taught by Hattori reads on pyruvate. It is of note Figure 8 discloses culturing under a sugar-free and lactic acid-supplemented condition for selection of cardiomyocytes. One would have had a reasonable expectation of success culturing with a media comprising pyruvate that is sugar free Since Hattori teaches these are conditions that can be used to select for cardiomyocytes. The arguments state the inventors surprisingly found that “by performing cell culture in culture media that are supplemented with a  fatty acid, lactate or pyruvate, free of sugar, and free of glutamine in the amino acid profile, undifferentiated stem cells can be induced to undergo cell death and consequently cardiomyocytes can be selectively picked up”. Examiner notes the claims do not require a media that is free of sugar or glutamine. Claim 6 recites a glutamine and sugar content that is reduced to less than 10%. Therefore the arguments are not commensurate with the scope of the claims.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Hattori et al.  in view of Mitcheson and HiMedia as applied to claim 6 above, and further in view of Whitford et al. (previously cited; Lipids in Cell Culture Media. 2008 Pages 152-154).


Claim 6 is rejected as recited in the rejection above.


While Hattori teaches the use of sugar-free culture media, the art is silent regarding the presence of fatty acids in said media. The teachings of Mitcheson have been set forth above.

Whitford teaches supplementing cell culture systems with particular fatty acids “significantly improves performance” (page 152, middle column).

It would have been obvious to supplement the culture media disclosed by Hattori with fatty acids. One would have been motivated to do so since Whitford teaches particular fatty acids can be used in cell culture systems. One would do so to improve cell culture performance, as taught by Whitford. One would have had a reasonable expectation of success since Whitford teaches fatty acids can be added to cell culture media. One would have expected similar results since both references are directed to cell culture. Therefore claim 32 is included in this rejection as claimed (claim 32).

Therefore Applicant’s Invention is rendered obvious as claimed.

CONCLUSION

No Claims Are Allowed

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the APIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					/NATALIE M MOSS/                                                      Examiner, Art Unit 1653                                                                                                                                                  

/SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653